Exhibit 10.2

THE CHUBB CORPORATION

LONG-TERM INCENTIVE PLAN (2009)

Restricted Stock Unit Agreement

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of
[            ], is by and between The Chubb Corporation (the “Corporation”) and
[            ] (the “Participant”), pursuant to The Chubb Corporation Long-Term
Incentive Plan (2009) (the “Plan”). Capitalized terms that are not defined
herein shall have the same meanings given to such terms in the Plan. If any
provision of this Agreement conflicts with any provision of the Plan (as either
may be interpreted from time to time by the Committee), the Plan shall control.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Restricted Stock Units in accordance with the
terms and conditions of this Agreement, subject to the acceptance of its terms
by the Participant; and

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Restricted Stock Units on the terms
and conditions set forth herein.

NOW, THEREFORE, the Participant and the Corporation agree as follows:

1.        Grant of Restricted Stock Units. Pursuant to the provisions of the
Plan, the Corporation on the date set forth above (the “Grant Date”) has granted
and hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of [            ]
Restricted Stock Units (the “Award”).

2.        Vesting and Rights as a Shareholder. It is understood and agreed that
the grant of the Award evidenced hereby is subject to the following conditions:

(a)        Restrictions on Transfer. Until settlement of the Restricted Stock
Units in accordance with Section 6, the Restricted Stock Units may not be sold,
assigned, hypothecated, pledged or otherwise transferred or encumbered in any
manner except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee” (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

(b)        Restriction Period. The Restriction Period applicable to the
Restricted Stock Units covered by the Award shall begin on the date hereof and,
except as otherwise provided in Section 3 or 4, shall lapse on the third
anniversary of the Grant Date (such date to be hereafter referred to as the
“Vesting Date”); provided that the Participant remains continuously employed by
the Corporation or any of the Subsidiaries from the Grant Date through the
Vesting Date.

(c)        No Rights as a Shareholder. Until shares of Stock are issued, if at
all, in satisfaction of the Corporation’s obligations under this Award, in the
time and manner provided in Section 6, the Participant shall have no rights as a
shareholder.



--------------------------------------------------------------------------------

(d)        Dividend Equivalents. Without limiting the generality of the
foregoing, until the earlier to occur of (i) the settlement of the Restricted
Stock Units in accordance with Section 6 and (ii) the forfeiture or cancellation
of the Restricted Stock Units in accordance with the terms hereof, as soon as
practicable after cash dividends are paid on the Stock, the Participant shall be
paid an amount in cash equal to the amount of dividends paid on that number of
shares of the Stock as is equal to the number of the Participant’s Restricted
Stock Units. In any event, such payments shall be made on or prior to March 15
of the calendar year immediately following the calendar year in which the actual
dividends are paid on shares of Stock.

3.        Termination of Employment.

(a)        Qualifying Termination. If the Participant’s employment terminates by
reason of a Qualifying Termination during the Restriction Period, the
Restriction Period shall, as of the date of such termination, lapse as to (and
there shall become vested and non-forfeitable) that number of Restricted Stock
Units equal to the product of (i) the number of Restricted Stock Units covered
by the Award and (ii) a fraction, the numerator of which is the number of full
calendar months during the Restriction Period that the Participant was employed
by the Corporation or any of the Subsidiaries and the denominator of which is
36. The remainder of the Restricted Stock Units covered by the Award shall be
forfeited and canceled without further action by the Corporation or the
Participant as of the date of such termination.

(b)        Termination for any Other Reason. If the Participant’s employment
terminates for any reason other than a Qualifying Termination during the
Restriction Period, all of the unvested Restricted Stock Units covered by the
Award shall be forfeited and canceled without further action by the Corporation
or the Participant as of the date of such termination. For purposes of the
Award, the term “Retirement” shall mean a termination of the Participant’s
employment other than for Cause at or after the Participant’s normal retirement
age or earliest retirement date, in each case as specified in the Pension Plan
of The Chubb Corporation or its successor (the “Pension Plan”). Accordingly, all
of the unvested Restricted Stock Units covered by the Award shall be forfeited
and canceled without further action by the Corporation or the Participant as of
the date the Participant’s employment is terminated for Cause, whether prior to,
on, or after the Participant’s normal retirement age or earliest retirement
date, in each case as specified in the Pension Plan.

(c)        Transfers between the Corporation and Subsidiaries; Leaves, Other
Absences and Suspension. Transfer from the Corporation to a Subsidiary, from a
Subsidiary to the Corporation, or from one Subsidiary to another shall not be
considered a termination of employment. Any question regarding whether the
Participant’s employment has terminated in connection with a leave of absence or
other absence from active employment shall be determined by the Committee, in
its sole discretion, taking into account the provisions of applicable law and
the Corporation’s generally applicable employment policies and practices. The
Committee also may suspend the operation of the termination of employment
provisions of this Agreement for such period and upon such terms and conditions
as it may deem necessary or appropriate to further the interests of the
Corporation.

4.        Change in Control. Notwithstanding anything in Section 6 to the
contrary, Section 9 of the Plan shall apply in the event of a Change in Control.

5.        Adjustment in Capitalization. In the event that the Committee shall
determine that any stock dividend, stock split, share combination, extraordinary
cash dividend, recapitalization,

 

- 2 -



--------------------------------------------------------------------------------

reorganization, merger, consolidation, split-up, spin-off, combination, exchange
of shares, warrants or rights offering to purchase Stock at a price
substantially below fair market value, or other similar corporate event affects
the Stock such that an adjustment is required in order to preserve, or to
prevent the enlargement of, the benefits or potential benefits intended to be
made available under this Award, then the Committee shall, in such manner as the
Committee may deem equitable (in its sole discretion), adjust any or all of the
number and kind of units subject to this Award and/or, if deemed appropriate,
make provision for a cash payment to the person holding this Award; provided,
however, that, unless the Committee determines otherwise, the number of
Restricted Stock Units subject to this Award always shall be a whole number.

6.        Settlement of Restricted Stock Units. Subject to the provisions of
Section 4 and this Section 6, the Corporation shall deliver to the Participant
(or, if applicable, the Participant’s Designated Beneficiary or legal
representative) that number of shares of Stock as is equal to the number of
Restricted Stock Units covered by the Award that have become vested and
nonforfeitable within 90 days after the earliest of (i) the Participant’s death,
(ii) the Participant’s Disability, (iii) the Participant’s Separation from
Service, and (iv) the Vesting Date.

Notwithstanding the foregoing, if the Participant is (or is reasonably expected
to be) a “covered employee” within the meaning of Section 162(m) of the Code for
the calendar year in which delivery of Stock would ordinarily be made to the
Participant, the Corporation shall delay delivery to the Participant of that
portion of the shares of Stock for which the Corporation reasonably believes
that Section 162(m) of the Code will preclude the Corporation from taking a
compensation expense deduction until the Participant’s Separation from Service.

Delivery of shares upon a Separation from Service under this Section shall be
subject to the six-month delay rule in Section 6(d) of the Plan, if applicable.

In accordance with terms and conditions established by the Committee, the
Participant may be eligible to defer delivery of shares under the terms of the
Corporation’s Key Employee Deferred Compensation Plan (2005) (or any successor
plan or program) (the “Deferred Compensation Plan”).

7.        Notice. Any notice given hereunder to the Corporation shall be
addressed to The Chubb Corporation, Attention: Secretary, 15 Mountain View Road,
P.O. Box 1615, Warren, New Jersey 07061-1615, and any notice given hereunder to
the Participant shall be addressed to the Participant at the Participant’s
address as shown on the records of the Corporation.

8.        Restrictive Covenants. As a condition to the receipt of the Award made
hereby, the Participant agrees to be bound by the terms and conditions hereof
and of the Plan, including the following restrictive covenants:

(a)        Non-Disclosure. The Participant shall not, without prior written
authorization from the Committee, disclose to anyone outside the Corporation, or
use (other than in the Corporation’s or any of the Subsidiaries’ business), any
confidential information or material relating to the business of the Corporation
or any of the Subsidiaries that is acquired by the Participant either during or
after employment with the Corporation or any of the Subsidiaries.

(b)        Non-Solicitation. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not during his or her
employment or service with the Corporation or any of the Subsidiaries and for a
period of one year following any termination of such employment or service
relationship (the “Restricted Period”):

 

- 3 -



--------------------------------------------------------------------------------

(i)        Directly or indirectly, employ, solicit, persuade, encourage, or
induce any individual employed by the Corporation or any of the Subsidiaries to
become employed by or associated with any person or entity other than the
Corporation or any of the Subsidiaries; or

(ii)        Directly or indirectly, solicit business on behalf of a Competitive
Business from any Customer with whom the Participant has had, or employees
reporting to the Participant have had, personal contact or dealings with on
behalf of the Corporation or any of the Subsidiaries during the one-year period
preceding the Restricted Period.

[(c)        Non-Competition. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not, whether during his
or her employment or service with the Corporation or any of the Subsidiaries or
during the Restricted Period, directly or indirectly compete with the business
of the Corporation or any of the Subsidiaries by becoming an officer, agent,
employee, consultant, partner or director of a Competitive Business, or
otherwise render services to or assist or hold an interest (except as a less
than one percent shareholder of a public company) in any Competitive Business.
Notwithstanding the foregoing, it shall not be a violation of this Section 8(c)
for the Participant to serve as a director for any entity which would otherwise
be a Competitive Business if the Participant was serving as a director for such
entity at the time of his or her termination of employment in compliance with
the Corporation’s Policy Statement on Conflict of Interest.]

“Customer” shall mean a person or entity to which the Corporation or any of the
Subsidiaries is at the time providing services (which includes the provision of
insurance or any other contractual obligation under any products of the
Corporation or any of the Subsidiaries). For the avoidance of doubt, it is
understood and agreed that the term “Customer” includes any broker, agent, or
other third party acting for or on behalf of such broker or agent.

“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation or limited liability company) that
engages, directly or indirectly, in the property and casualty insurance
business, including, but not limited to, commercial insurance, personal
insurance, specialty insurance, surety, excess and surplus lines, and/or
reinsurance, and/or any other business that is a significant business of, the
Corporation and the Subsidiaries as of the date of the Participant’s termination
of employment or service with the Corporation or any of the Subsidiaries;
provided, however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation or any of the
Subsidiaries, such business is no longer a business of the Corporation or any of
the Subsidiaries.

(d)        Inventions. The Participant shall disclose promptly and assign to the
Corporation all right, title, and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation or any of the Subsidiaries, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any of
the Subsidiaries and shall do anything reasonably necessary to enable the
Corporation or any of the Subsidiaries to secure a patent, copyright or any
other intellectual property rights where appropriate in the United States and in
foreign countries.

[(e)        Disclosure during Restricted Period. The Participant agrees that,
prior to accepting other employment or any other service relationship during the
Restricted Period, the

 

- 4 -



--------------------------------------------------------------------------------

Participant shall provide a copy of this Section 8 to any recruiter who assists
the Participant in obtaining other employment or any other service relationship
and to any employer or other person with whom the Participant discusses
potential employment or any other service relationship.]

[(f)]        Relief with Respect to Violations of Covenants. Failure to comply
with the provisions of this Section 8 at any point before the Restricted Stock
Units covered by the Award are settled in accordance with Section 6 of this
Agreement shall cause such Restricted Stock Units to be canceled and rescinded
without any payment therefor. For the avoidance of doubt, following a failure to
comply with this Section 8, all shares of Stock in respect of any portion of the
Restricted Stock Units covered by the Award for which delivery has been deferred
under the Deferred Compensation Plan in accordance with Section 6 hereof shall
be forfeited, and accordingly the Participant shall have no further right to
delivery or payment in respect of any such shares. In the event that all or any
portion of the Restricted Stock Units covered by this Award shall have been
settled in accordance with the terms of this Agreement within twelve months of
the date on which any breach by the Participant of any of the provisions of this
Section 8 shall have first occurred, the Committee may require that the
Participant repay (with appreciation (if any), determined up to the date
repayment is made), and the Participant shall promptly repay, to the Corporation
the Fair Market Value of any Stock conveyed to the Participant within such
period in respect of such Restricted Stock Units. Additionally, the Participant
agrees that the Corporation shall be entitled to an injunction, restraining
order or such other equitable relief restraining the Participant from committing
any violation of the covenants or obligations contained in this Section 8. These
rescission rights and injunctive remedies are cumulative and are in addition to
any other rights and remedies the Corporation may have at law or in equity. The
Participant acknowledges and agrees that the covenants and obligations in this
Section 8 relate to special, unique and extraordinary matters and that a
violation or threatened violation of any of the terms of such covenants or
obligations will cause the Corporation and the Subsidiaries irreparable injury
for which adequate remedies are not available at law.

[(g)]        Reformation. The Participant agrees that the provisions of this
Section 8 are necessary and reasonable to protect the Corporation in the conduct
of its business. If any restriction contained in this Section 8 shall be deemed
to be invalid, illegal or unenforceable by reason of the extent, duration, or
geographical scope hereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.

9.        Withholding. At the Committee’s discretion, the Participant shall be
required to either pay to the Corporation the amount of any taxes required by
law to be withheld as may be necessary in the opinion of the Corporation to
satisfy tax withholding required under the laws of any country, state, province,
city, or other jurisdiction with respect to Stock deliverable hereunder or, in
lieu thereof, the Corporation shall have the right to retain (or the Participant
may be offered the opportunity to elect to tender) the number of shares of Stock
whose Fair Market Value equals such amount required to be withheld.

10.        Committee Discretion; Delegation. Notwithstanding anything contained
in this Agreement to the contrary, the Committee, in its sole discretion and in
accordance with the terms of the Plan, may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including accelerating the lapse of the Restriction Period with respect to all
or any portion of the Restricted Stock Units covered by the Award, at such times

 

- 5 -



--------------------------------------------------------------------------------

(including, without limitation, upon or in connection with the Participant’s
termination of employment) and upon such terms and conditions as the Committee
shall determine. Nothing in this Agreement shall limit or in any way restrict
the power of the Committee, consistent with the terms of the Plan, to delegate
any of the powers reserved to it hereunder to such person or persons as it shall
designate from time to time.

11.        No Right to Continued Employment. Neither the execution and delivery
hereof nor the granting of the Award shall constitute or be evidence of any
agreement or understanding, express or implied, on the part of the Corporation
or any of the Subsidiaries to employ or continue the employment of the
Participant for any period.

12.        Governing Law. The Award and the legal relations between the parties
shall be governed by and construed in accordance with the laws of the State of
New Jersey (without reference to the principles of conflicts of law).

13.        Signature in Counterpart. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were upon the same instrument. This Agreement may
be accepted by the Participant by means of an electronic acceptance.

14.        Binding Effect; Benefits. This Agreement shall be binding upon and
inure to the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or permitted assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

15.        Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time or from time to time prior to payment in
any manner not inconsistent with the terms of the Plan. Any such action by the
Committee shall be subject to the Participant’s consent if the Committee
determines that such action would have a materially adverse effect on the
Participant’s rights under the Award, whether in whole or in part.
Notwithstanding the foregoing, the Committee, in its sole discretion, may amend
the Award if it determines such amendment is necessary or advisable for the
Corporation to comply with applicable law (including Section 409A), regulation,
rule, or accounting standard. As soon as is administratively practicable
following the date of any such amendment to this Agreement, the Corporation
shall notify the Participant of the amendment; provided, however, that failure
to provide such notice shall not invalidate or otherwise impair the
enforceability of such amendment.

16.        Section 409A of the Code. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the date hereof (collectively, “Section
409A”). Without limiting the generality of Section 15, and notwithstanding any
provision of the Plan or this Agreement to the contrary, if at any time the
Committee determines that the Award may be subject to Section 409A, the
Committee shall have the right in its sole discretion (without any obligation to
do so or to indemnify the Participant or any other person for failure to do so)
(a) to adopt such amendments to the Plan or this Agreement or adopt such other
policies and procedures (including amendments, policies and procedures with
retroactive effect) that it

 

- 6 -



--------------------------------------------------------------------------------

determines are necessary or appropriate to preserve the intended tax treatment
of the benefits provided with respect to the Award, to preserve the economic
benefits thereof or to avoid less favorable accounting or tax consequences for
the Corporation or any of the Subsidiaries and/or (b) to take any other actions
that it determines are necessary or appropriate to exempt the Award from
Section 409A or to comply with the requirements of Section 409A and thereby
avoid the application of penalty taxes thereunder. Notwithstanding anything
herein to the contrary, no provision of this Agreement shall be interpreted or
construed to transfer any liability for failure to comply with the requirements
of Section 409A from the Participant or any other person to the Corporation or
any of its Affiliates, employees or agents.

17.        Sections and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

 

THE CHUBB CORPORATION By:     By:       Participant

 

- 8 -